Affirm and Opinion Filed December 15, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00072-CV

 IN THE MATTER OF THE MARRIAGE OF OMOWUMI OWOYE AND
               GBENGA EMMANUEL OWOYE

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-18-1697

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Garcia
                             Opinion by Justice Myers
      Gbenga Emmanuel Owoye (Husband) appeals the final divorce decree signed

after a hearing on Husband’s motion for new trial. Husband brings four issues on

appeal contending the trial court erred in rendering a post-answer default judgment

against Husband, denying his motion for new trial, failing to render a just and right

division of the marital property, and awarding Omowumi Owoye (Wife) a

disproportionate share of the marital property, some of Husband’s separate property,

a $7,500 judgment against Husband for Wife’s medical expenses, and Wife’s

attorney’s fees. We conclude the trial court erred in awarding Wife the judgment
for medical expenses because it was not requested in Wife’s pleadings. We vacate

the $7,500 judgment for medical expenses, and we otherwise affirm the judgment.

                                  BACKGROUND
      The parties were married in Nigeria in 2011. After marrying, they lived in

Rockwall, Texas, in Husband’s separate-property home.               In 2017, Husband

purchased a house in New Hampshire and moved there while Wife remained in the

Rockwall house. Wife filed for divorce in December 2018. Husband filed an answer

and a counterpetition for annulment and divorce.

      While the divorce was pending, the trial court signed a temporary restraining

order prohibiting Husband from “[c]anceling, altering, failing to renew or pay

premiums on, or in any manner affecting the level of coverage that existed at the

time this suit was filed of any . . . health insurance policy insuring the parties’ . . .

persons.” However, while the divorce was pending, Husband told his and Wife’s

health insurer that they were divorced, and the insurer canceled its coverage for

Wife. Before canceling Wife’s health insurance, the insurer approved Wife’s

request for coverage of some medical procedures. After the insurer canceled

coverage for Wife, she had to pay $7,500 for the procedures. The trial court’s order

also prohibited Husband from terminating or affecting the service of the utilities at

the Rockwall house, yet according to Wife, Husband repeatedly had the utilities

disconnected.



                                          –2–
       The trial court set the case for trial on April 17, 2019, but continued it on

Husband’s motion to August 30, 2019, to allow the parties to complete a mediation

session. On June 25, 2019, Husband, who was then pro se after the withdrawal of

his attorney, notified the trial court that he had medical issues that prevented him

from traveling, and he asked that the mediation and trial be postponed to September

2019. The trial court set the case for trial on December 16, 2019.

       On October 21, 2019, the trial court sent notice of the trial date to the parties.

On November 4, 2019, Husband, now represented by counsel, moved for a

continuance on the basis of his deteriorating health. The motion was supported by

a letter from Husband’s doctor in New Hampshire, dated October 16, 2019, stating

Husband had been diagnosed with prostate cancer in June and “is unable to travel to

Texas for court hearing at this time due to ongoing medical condition.” The trial

court set the motion for continuance for hearing on December 6, 2019. The hearing

on that motion is not in the record, but the trial court stated at the trial that Husband’s

attorney appeared at the December 6 hearing before withdrawing from representing

Husband the same day.

       On December 16, 2019, the date set for trial, neither Husband nor an attorney

representing him appeared. Wife testified at the hearing. The trial court signed a

divorce decree that divided the parties’ community property. The decree awarded

each of the parties a fifty-percent interest in the New Hampshire house. The decree

awarded the debt on both houses to Husband. The decree also awarded the vehicle

                                           –3–
in each spouse’s possession to that spouse and awarded the debt on each vehicle to

the spouse possessing the vehicle. The decree awarded a fifty percent interest in the

financial accounts in Husband’s name to each spouse. The decree also ordered

Husband to pay Wife spousal support of $2,000 per month, required him to pay Wife

$30,000 as reimbursement for the $60,000 of community funds spent on Husband’s

separate property, and rendered a judgment of $7,500 against Husband for Wife’s

medical expenses incurred due to Husband’s cancelation of her health insurance.

      Husband filed a motion for new trial. The trial court held a hearing on the

motion, and both Husband and Wife testified at the hearing. The trial court denied

the motion for new trial but signed a “Modified/Corrected Decree of Divorce” that

omitted the spousal support and the $30,000 reimbursement award. This amended

judgment was dated incorrectly, and the trial court, within its plenary power, signed

a judgment nunc pro tunc with the correct date.

                          MOTION FOR NEW TRIAL

      Husband’s first issue states, “The trial court erred in granting a default

judgment against Appellant and awarding spousal maintenance, reimbursement,

medical judgment and a disproportionate share of the community property and

Appellant’s separate property to Appellee.” However, Husband’s argument in

support of this issue asserts the trial court erred in denying Husband’s motion for

new trial because he established the factors required for a new trial set forth in



                                        –4–
Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124 (Tex. 1939). The supreme

court stated in Craddock:

        A default judgment should be set aside and a new trial ordered in any
        case in which [1] the failure of the defendant to answer before judgment
        was not intentional, or the result of conscious indifference on his part,
        but was due to a mistake or an accident; [2] provided the motion for a
        new trial sets up a meritorious defense and [3] is filed at a time when
        the granting thereof will occasion no delay or otherwise work an injury
        to the plaintiff.
Id. at 126. Although Craddock involved a no-answer default judgment, its factors

have been applied to post-answer default judgments. LeBlanc v. LeBlanc, 778

S.W.2d 865, 865 (Tex. 1989) (per curiam); Ivy v. Carrell, 407 S.W.2d 212, 213 (Tex.

1966).

        Husband asserts he met the first factor, his failure to appear was not intentional

or the result of conscious indifference but was due to a mistake or an accident,

because he was diagnosed with prostate cancer in June 2019 and could not travel to

participate in the court proceedings.1 Wife argues that Husband’s decision not to

travel to Texas due to his chronic health problems was not an “accident or mistake.”

Husband did not state in his motion for new trial or at the hearing on the motion for

new trial that his failure to appear for the trial was an accident or mistake. Instead,

he stated his medical condition at the time prevented him from attending the trial.


    1
      Husband attached to his brief several documents that were not in evidence before the trial court and
were not otherwise included in the appellate record. These documents included his medical bills showing
the dates of his medical appointments. He also attached a schedule of his radiation treatments. We cannot
consider these documents because they were not in evidence before the trial court and are not part of the
appellate record. See Wilhoite v. Sims, 401 S.W.3d 752, 762 (Tex. App.—Dallas 2013, no pet.).
                                                  –5–
However, for purposes of this opinion, we will presume Husband properly alleged

and presented evidence that his failure to attend the trial “was not intentional, or the

result of conscious indifference on his part, but was due to a mistake or an accident.”

Craddock, 133 S.W.2d at 126. Accordingly, we proceed to the next factor under

Craddock, whether Husband “set[] up a meritorious defense.” See Craddock, 133

S.W.2d at 126.

      Setting up a meritorious defense under Craddock does not require proof “in

the accepted sense.” Dolgencorp of Tex., Inc., v. Lerma, 288 S.W.3d 922, 928 (Tex.

2009) (quoting Ivy v. Carrell, 407 S.W.2d 212, 214 (Tex. 1966)). This does not

mean that the motion should be granted if it merely alleges that the defendant “has

a meritorious defense.” Ivy, 407 S.W.2d at 214. The motion sets up a meritorious

defense if it alleges facts that in law would constitute a defense to the plaintiff’s

cause of action and is supported by affidavits or other evidence providing prima facie

proof that the defendant has such a defense. Dolgencorp, 288 S.W.3d at 928; Ivy,

407 S.W.2d at 214.

      Husband’s motion for new trial asserted the following constituted meritorious

defenses:

      disproportionate award of assets to Wife and no evidence supporting a
      disproportionate award;

      award of Husband’s separate property to Wife;

      Husband “had a meritorious defense to the division of the debt”;


                                          –6–
        Wife “provided testimony on December 16, 2019, under oath to this
        Court that was untrue”;
        Husband “had a meritorious defense to the award of spousal
        maintenance”;

        a divorce case in Nigeria is pending that has been on file since
        September 14, 2015; and

        “there is a pending U.S. Permanent Residence Support Revocation
        Petition Case filed with the Unites States Citizenship and Immigration
        Services for fraudulent marriage that the Petitioner has perpetrated on
        the Respondent.”

Husband verified the motion but did not attach an affidavit providing facts in support

of these allegations.2

        Concerning the allegation of disproportionate distribution of the community

property, the issue is not whether the community property was divided

disproportionately but is whether the division was just and right. See TEX. FAM.

CODE ANN. § 7.001. The property division need not be equal, and a trial court may

consider many factors when exercising its broad discretion to divide the marital

property. In re Marriage of C.A.S. & D.P.S., 405 S.W.3d 373, 384 (Tex. App.—

Dallas 2013, no pet.). Such factors include the nature of the community property,

the relative earning capacity and business opportunities of the parties, the parties'

relative financial condition and obligations, the parties’ education, the size of the

parties’ separate estates, the age, health, and physical condition of the parties, fault



    2
      For purposes of this appeal only, we will presume that these allegations, except where we state
otherwise, constitute affirmative defenses. We do not hold that these allegations are, in fact, affirmative
defenses to a suit for dissolution of marriage and division of community property.
                                                   –7–
in breaking up the marriage, the benefit the innocent spouse would have received

had the marriage continued, and the probable need for future support. Id.

      In this case, the record shows a disproportionate award to Wife in at least two

ways: the Court divided all assets equally except for Wife’s financial accounts,

which were awarded entirely to her; and the Court’s division of debt, which made

Husband responsible for the debt secured by the Rockwall and New Hampshire

houses even though Wife had a fifty percent interest in the New Hampshire house.

      Wife pleaded in her petition that she should receive a disproportionately

greater share of the marital estate and listed fourteen reasons including Husband’s

fault in the breakup of the marriage, their disparity of earning power, the health of

the spouses, and Wife’s need for future support. At the trial, Wife testified Husband

treated her cruelly and that he had threatened to kill her. She also said Husband got

her fired from her job at Lowe’s when he falsely told her manager that she was using

the office telephone to threaten him. She also testified that Husband canceled her

health insurance preventing her from getting medical treatment she needed, and that

he repeatedly had the utilities shut off in the house, including during a period of

below-freezing temperatures.     She testified she could not maintain full-time

employment due to her health but had a seasonal job at Costco. She testified she

had a sore stomach that prevented her from lifting heavy things and that she needed

an operation that she could not afford because Husband had canceled her health

insurance.   She stated Husband earned over $120,000 per year, had a 401K,

                                        –8–
traditional and Roth IRAs, and brokerage accounts, while she had only small

balances in checking and savings accounts, which she used to pay her bills, and that

all her money came from her job. The trial court could have interpreted her

testimony at the trial as showing her income and assets were well below Husband’s

and that she had a need for future support.            This evidence supported a

disproportionate award for Wife. At the hearing on the motion for new trial,

Husband presented no evidence that Wife’s testimony at the trial about his cruel

treatment, her lesser earning power, her lesser assets, and her health situation were

false. We conclude Husband failed to set up the disproportionate award of the

marital estate as an affirmative defense.

      Husband also asserts he set up the defense of the trial court awarding his

separate property to Wife. “Parties claiming certain property as their separate

property have the burden of rebutting the presumption of community

property.” Pearson v. Fillingim, 332 S.W.3d 361, 363 (Tex. 2011). Meeting this

burden requires tracing and clearly identifying the property in question as separate

by clear and convincing evidence. Id.; see FAM. § 3.003(b) (“The degree of proof

necessary to establish that property is separate property is clear and convincing

evidence.”). At the hearing on the motion for new trial, no evidence was admitted

that showed any property awarded to Wife was Husband’s separate property. During

the hearing, Husband tried to testify that certain of his financial accounts were his

separate property and that the New Hampshire house was purchased with funds that

                                            –9–
were his separate property, but the trial court excluded this evidence because it was

not disclosed in pre-trial discovery. Although Husband testified that he established

the accounts before he married Wife, he presented no evidence that the financial

accounts were not intermingled with interest or dividends earned during the

marriage, which are community property. See In re Marriage of Born, No. 06-08-

00066-CV, 2009 WL 1010876, at *1, 2–3 (Tex. App.—Texarkana Apr. 16, 2009,

no pet.) (mem. op.) (concluding that spouse who did not detail all possible

transactions or all income earned on, and reinvested in, mutual fund accounts and

certificate of deposit account during marriage had failed to trace, by clear and

convincing evidence, his separate-property interest). Husband cites to a hearing on

temporary orders where Wife’s attorney stated that the vehicle used by Wife (and

that was later awarded to her in the divorce decree) was Husband’s separate property.

However, that hearing was not made part of the evidence at the trial or at the hearing

on the motion for new trial,3 and no evidence was presented at the trial or the hearing


    3
       The trial court stated at the hearing on the motion for new trial that the court would “take judicial
notice of the entire file of the court.” A court may take judicial notice of a file to show that documents are
part of the court’s file, that they were filed on a certain date, and that they were before the court at the time
of the hearing. In re C.S., 208 S.W.3d 77, 81 (Tex. App.—Fort Worth 2006, pet. denied). Taking judicial
notice of “the entire file” does not take judicial notice of testimony and statements at prior hearings. It is
inappropriate for a trial judge to take judicial notice of testimony from prior hearings or a prior trial of the
same case. Guyton v. Monteau, 332 S.W.3d 687, 693 (Tex. App.—Houston [14th Dist.] 2011, no pet.).
That is because “trial testimony is a mutable product of human memory and subject to different
interpretations. It does not carry the high degree of indisputability required to justify taking judicial notice.”
Garza v. State, 996 S.W.2d 276, 280 (Tex. App.—Dallas 1999, pet. ref’d) (quoted in Guyton, 332 S.W.3d
at 693). For statements in a prior hearing to be considered, the transcript of the prior hearing must be
properly authenticated and entered into evidence. In re C.H.C., 396 S.W.3d 33, 56 (Tex. App.—Dallas
2013, no pet.). Husband did not provide and offer into evidence a transcription of the pretrial hearing on
temporary orders. Therefore, Wife’s attorney’s statements at the pretrial hearing were not in evidence at
the trial or at the hearing on the motion for new trial.
                                                     –10–
on the motion for new trial that the vehicle was not community property. We

conclude Husband did not set up as a defense that the trial court had awarded his

separate property to Wife.

      Concerning the grounds that Husband “had a meritorious defense to the

division of the debt” and Wife “provided testimony on December 16, 2019, under

oath to this Court that was untrue,” neither the motion for new trial nor the testimony

at the hearing on the motion for new trial explained what the affirmative defense to

the division of debt was or what testimony of Wife was untrue. Therefore, these

matters were not set up as a defense.

      Whether Husband had a meritorious defense to the awards of spousal

maintenance and $30,000 reimbursement are moot because the trial court amended

the decree removing those awards.

      Husband also argued the trial court erred in granting the divorce because there

was a pending divorce proceeding in Nigeria when Wife filed for divorce in Texas.

The trial court excluded Husband’s evidence of the Nigerian divorce proceeding

because the documents Husband offered into evidence were not properly

authenticated. Husband does not assert on appeal that the trial court erred in

excluding the documents. Therefore, Husband’s asserted defense was not supported

by any evidence.

      Husband also asserted as a defense, “there is a pending U.S. Permanent

Residence Support Revocation Petition Case filed with the Unites States Citizenship

                                        –11–
and Immigration Services for fraudulent marriage that the Petitioner has perpetrated

on the Respondent.” At the hearing on the motion for new trial, Husband presented

no evidence in support of this assertion, nor did he explain how the marriage was

allegedly fraudulent. Wife testified at the trial that she is a United States citizen, and

Husband presented no evidence at the hearing on the motion for new trial that she

was a permanent resident and not a citizen. Nor did he present evidence of any

proceeding to revoke her citizenship or her right to reside in the United States.

Therefore, this matter was not set up as a defense.

      On appeal, Husband argues he had another meritorious defense: his health

condition that prevented him from traveling. Although his health condition might

be grounds for a continuance, it is not a fact “that in law would constitute a defense

to the plaintiff’s cause of action,” and it is not an affirmative defense under

Craddock. See Dolgencorp, 288 S.W.3d at 928; Ivy, 407 S.W.2d at 214.

      Husband also argues he did not have to set up a meritorious defense because

the judgment awarded relief that Wife did not request in her petition. We address

this subject in Husband’s third issue.

      We overrule Husband’s first issue.

             ABUSE OF DISCRETION IN PROPERTY DIVISION
      In his second issue, Husband contends the trial court abused its discretion as

set out in Lindsey v. Lindsey, 965 S.W.2d 589 (Tex. App.—El Paso 1998, no pet.),

by awarding Wife a disproportionate share of the community property and awarding

                                          –12–
all the debt to Husband. The court in Lindsey stated that the abuse-of-discretion

standard has been distilled into a two-pronged inquiry: (1) whether the trial court

had sufficient information upon which to exercise its discretion; and (2) whether the

trial court erred in its application of discretion. See id. at 592; see also In re M.A.M.,

346 S.W.3d 10, 14 (Tex. App.—Dallas 2011, pet. denied) (citing Lindsey).

      In a divorce decree, “the court shall order a division of the estate of the parties

in a manner that the court deems just and right, having due regard for the rights of

each party and any children of the marriage.” FAM. § 7.001. Citing Black's Law

Dictionary, the supreme court has defined “just” as meaning “legally right; lawful;

equitable”; “right” as meaning “that which is proper under law, morality, or ethics”;

and “due regard” as meaning “the attention, care, or consideration that is just, proper,

regular, and reasonable.” Bradshaw v. Bradshaw, 555 S.W.3d 539, 543 (Tex. 2018)

(plurality opinion) (footnotes and internal punctuation omitted). “In the end, the

court is to do complete equity as between the husband and wife and the children,

having due regard to all obligations of the spouses and to the probable future

necessities of all concerned.” Id.

      When exercising its broad discretion to divide the marital property, the trial

court may consider many factors, including the nature of the marital property, the

relative earning capacity and business opportunities of the parties, the parties’

relative financial condition and obligations, the parties’ education, the size of the

separate estates, the age, health, and physical conditions of the parties, fault in

                                          –13–
breaking up the marriage, the benefit the innocent spouse would have received had

the marriage continued, and the probable need for future support. See Murff v. Murff,

615 S.W.2d 696, 699 (Tex. 1981); In re Marriage of C.A.S. & D.P.S., 405 S.W.3d

373, 384 (Tex. App.—Dallas 2013, no pet.).

      We review the trial court’s division of a community estate for an abuse of

discretion. Moroch v. Collins, 174 S.W.3d 849, 857 (Tex. App.—Dallas 2005, pet.

denied). A trial court does not abuse its discretion if there is some evidence of a

substantive and probative character to support the decision.             LaFrensen v.

LaFrensen, 106 S.W.3d 876, 877 (Tex. App.—Dallas 2003, no pet.).

      Husband argues the trial did not provide the trial court sufficient information

to exercise its discretion in the division of property and cites cases in support of that

proposition. In Smith v. Hickman, No. 04-19-00182-CV, 2020 WL 1442663, at *2

(Tex. App.—San Antonio Mar. 25, 2020, no pet.) (mem. op.), the court of appeals

reversed the trial court’s division of property following a default judgment because

the trial court did not have sufficient information to exercise its discretion. The court

of appeals stated:

      In this case, the only evidence presented to the trial court was
      Hickman's testimony which spanned six pages. His testimony
      consisted mostly of affirmative “yes” answers to questions regarding
      the terms outlined in the proposed divorce decree. No evidence was
      presented regarding the value of the community estate or any of its
      component parts, such as accounts, properties, vehicles, or debts. With
      regard to the nature of the division, the only evidence presented was
      Hickman's conclusory “I do” when asked whether he believed the


                                         –14–
      proposed decree contained a just and right division of the community
      estate.
Id. Husband argues that Smith and O’Neal v. O’Neal, 69 S.W.3d 347 (Tex. App.—

Eastland 2002, no pet.), require that the record contain evidence as to the value of

any property to be divided. We disagree. Those cases stand for the proposition that

the record must contain more evidence than a witness’s testimony that the property

division in a proposed decree is just and right. See Smith, 2020 WL 1442663, at *2;

O’Neal, 69 S.W.3d at 349–50. Although the court in Smith observed that there was

no evidence of the value of the marital assets, the court did not state that evidence of

value was always necessary for the trial court to make a just and right division. For

example, a division of property that awards one-half of the assets and debt to one

spouse and the other half of the assets and debt to the other spouse is an equal

division of the marital estate regardless of the size of the estate.

      Wife presented more testimony than merely stating the division of property

set forth in a proposed decree was just and right. She described the assets as a 401K

and pension plan with Husband’s current employer and previous employer, a

“Fidelity Roth IRA and a Fidelity traditional IRA, and . . . a Fidelity brokerage

account.” She testified that Husband had bank accounts with Bank of America,

Chase Bank, and Citibank, and that these accounts included checking and money

market accounts as well as certificates of deposit. She testified that Husband

purchased the New Hampshire house during the marriage and that “he put about

$132,000 down on that house” using presumably community assets. Wife presented
                                     –15–
substantially more evidence than what appears to have been presented in Smith and

O’Neal. Cf. Smith, 2020 WL 1442663, at *2; O’Neal, 69 S.W.3d at 349–50.

        Husband also argues “there was no testimony regarding the debt, [with] the

exception of what was laid out in the proposed decree. [sic]” This is not correct.

Wife testified the debt on the Rockwall house was about $80,000 in 2017 and that

the principal on that debt was reduced by about $550 per month. She testified that

there was a mortgage on the New Hampshire house and that she wanted the court to

order Husband to pay that mortgage.4 She also testified that she wanted Husband to

be awarded the debt on whatever vehicle he was awarded as well as any debt on his

credit cards. Husband did not explain why this evidence left the court without

sufficient information to exercise its discretion to make a just and right division of

the community estate.

        Husband also argues Wife was granted the divorce on a ground for which she

did not plead. In her petition, Wife pleaded for divorce because:

        The marriage has become insupportable because of discord or conflict
        of personalities between Wife and Husband that destroys the legitimate
        ends of the marriage relationship and prevents any reasonable
        expectation of reconciliation.

        Husband is also guilty of cruel treatment toward Wife of a nature that
        renders further living together insupportable.



    4
       Husband states in his brief that Wife intended to move to New Hampshire, that she signed a lease in
New Hampshire, later broke the lease, and incurred debt of $4,125. In support of these statements, Husband
cites to documents that are not in the record but are attached to his brief. We cannot consider documents
that are attached to briefs but that are not part of the appellate record. See Wilhoite, 401 S.W.3d at 762.
                                                  –16–
See FAM. §§ 6.001, 6.002 (insupportability and cruelty as grounds for divorce). In

the divorce decree, the trial court found these grounds and:

      finds Husband left Wife with the intent to abandon Wife and remained
      away for at least one year.

See id. § 6.005 (abandonment as ground for divorce). The judgment must conform

to the pleadings, see TEX. R. CIV. P. 301, and the trial court erred in granting the

divorce on the ground of abandonment because that ground was not pleaded.

However, this error is not reversible unless it probably caused the rendition of an

improper judgment. TEX. R. APP. P. 44.1(a)(1). In this case, there were two other

pleaded grounds for divorce: insupportability, and the “fault” ground of cruel

treatment. Husband argues the supreme court in Young v. Young, 609 S.W.2d 758

(Tex. 1980), held that the property division “should not be a punishment for the

spouse at fault.” Id. at 762. However, the same opinion states, “we agree with the

trial court that fault may be a consideration to be weighed in the division of

property.” Id. In this case, nothing shows the trial court used the property division

to punish Husband for his cruel treatment or abandonment of Wife; instead, it

appears fault was a consideration weighed by the court in dividing the community

property, as well as the other considerations listed above. Accordingly, the record

does not show that the court’s improper finding of abandonment probably caused

the rendition of an improper judgment, and we conclude no reversible error is shown.

      Husband also argues the evidence does not support a finding of cruel treatment

because the only evidence of cruel treatment was his having the utilities at the
                                     –17–
Rockwall house turned off. He argues he did this because, pursuant to temporary

orders, he did not have to pay for the utilities after a certain date. However, the

testimony at the trial was not that he did not pay for the utilities but was that he had

the utilities “cut off,” which was in violation of the court’s order prohibiting the

parties from “[t]erminating or in any manner affecting the service of water,

electricity, gas,” etc. Wife testified that she paid to have the utilities reconnected,

but Husband had them cut off again. Even if having the utilities cut off was not cruel

treatment, there was other evidence of cruel treatment in the record that supported

the trial court’s finding. Wife testified at the trial that Husband had threatened her

life, which made her afraid to work late. She also testified Husband got her fired

from her job at Lowe’s by falsely telling her manager that Wife was using a

telephone at Lowe’s to threaten him. She also testified that Husband had her

removed from their health insurance plan by telling the insurer that their divorce was

final when it was not. Even if the evidence were not sufficient to support the finding

of cruel treatment, the evidence at the trial supported other grounds for awarding

Wife a disproportionate share of the property, including the disparity of the parties’

earning potential and Wife’s health issues that interfered with her employment

prospects.

      We conclude Husband has not shown the trial court abused its discretion in

the division of property by awarding Wife a disproportionate share of the community

estate. We overrule Husband’s second issue.

                                         –18–
                              MEDICAL JUDGMENT

       In his third issue, Husband contends the trial court erred in awarding Wife a

judgment for medical expenses of $7,500. Husband contends the judgment was not

supported by the pleadings.

       In a post-answer default case, a plaintiff cannot obtain relief on a cause of

action that is not contained in the plaintiff’s pleadings. Stoner v. Thompson, 578

S.W.2d 679, 683 (Tex. 1979).

       Wife describes the issue of the lack of a pleading supporting the medical

judgment as “a hyper-technical complaint.” She asserts that the judgment for

medical expenses is supported by her request for temporary orders that Husband

reinstate her health care insurance, the trial court’s order that the parties not interfere

with one another’s health insurance, and by Wife’s “general pleadings” and the

evidence.

       Wife’s petition included a request for a temporary order requiring Husband to

reinstate Wife’s health insurance and to timely pay all premiums until a final decree

is signed. She also requested an injunction prohibiting Husband from canceling,

altering, or failing to pay premiums on Wife’s health insurance. However, Wife did

not plead that she incurred medical expenses resulting from Husband canceling her

health insurance, nor did she request in the petition an award of damages for medical

expenses. We conclude Wife’s pleading did not support the judgment for her

medical expenses.

                                          –19–
      Wife appears to argue that the trial court may have awarded Wife the $7,500

judgment for medical expenses as a sanction against Husband. Some evidence

shows Husband may have violated the trial court’s temporary order not to cancel

Wife’s health insurance. But before the trial court could impose sanctions for

violating that order, the trial court had to provide Husband with notice and an

adequate opportunity to respond. See In re Champagne, No. 03-21-00426-CV, 2021

WL 4976719, at *2 (Tex. App.—Austin Oct. 27, 2021, orig. proceeding) (mem. op.).

The record contains no notice to Husband of a request from Wife for sanctions

against Husband for violating the order, and no notice of the court’s intent to impose

sanctions for violating the order. Nor does the record show Husband was provided

any opportunity to respond to allegations that he violated the order. Therefore, we

conclude the trial court abused its discretion by imposing the judgment for medical

expenses as a sanction for violating the court’s order not to cancel Wife’s health

insurance. See id. at *2–3.

      We sustain Husband’s third issue.

                               ATTORNEY’S FEES

      In his fourth issue, Husband contends the trial court erred in ordering him to

pay Wife’s attorney’s fees of $16,200. “In a suit for dissolution of marriage, the

court may award reasonable attorney’s fees and expenses.” FAM. § 6.708(c).

      Before trial, Wife filed a motion to equalize attorney’s fees. In the motion,

Wife alleged Husband had paid his multiple attorneys approximately $30,000. She

                                        –20–
also alleged that Husband’s changing attorneys multiple times had delayed the

proceeding and increased the legal fees. She stated she had paid her attorney an

initial retainer of $3,500, all of which had been used, and that she “has a balance due

of $11,200.” Wife asked that the court, “[i]n the interest of fairness and equity, . . .

order Husband to pay Wife’s counsel . . . attorney’s fees in the amount of $30,000

in order to equalize the attorney’s fees and level the playing field between the parties

in this matter.”

          On December 6, 2019, ten days before the trial, the court heard the motion to

equalize attorney’s fees. The court signed an order on the motion on December 13,

2019, three days before the trial. The order states the court heard the motion and

that both parties appeared through counsel and announced ready. The order then

states:

          After considering the pleadings, evidence and argument of counsel, the
          court finds Wife paid her counsel an initial retainer of $3,500.00, which
          has been used in total, and has a balance due of $11,200.00. The Court
          further finds Wife is not in control of any community assets with which
          to pay further attorney’s fees and expenses.

          IT IS ORDERED that [Wife’s attorney] is awarded judgment in the
          amount of $16,200.00 for reasonable attorney’s fees, expenses, and
          costs, with interest at 6.0% per year compounded annually from the date
          the judgment is signed until paid. The judgment, for which let
          execution issue, is awarded against [Husband], Respondent, and
          Respondent is ORDERED to pay those fees, expenses, costs, and
          interest, by cash, cashier’s check, or money order directly to [Wife’s
          attorney] by 2:00 p.m. on December 11, 2019.

At the trial on December 16, 2019, Wife testified that Husband had not yet paid the

attorney’s fees. Wife testified that she wanted the court to incorporate the attorney’s
                                           –21–
fees order into the divorce decree and require Husband to pay $16,200 toward her

attorney’s fees.

        The divorce decree states:

        The Court finds Wife incurred attorney’s fees, expenses, and costs, in
        the amount of $16,200 for representation in this matter and that such
        attorney’s fees, expenses, and costs are reasonable and necessary. The
        Court further finds Husband was previously ordered to pay such fees to
        Wife, through counsel, and failed to timely pay such fees, expenses,
        and costs. Accordingly, IT IS ORDERED that [Wife’s attorney] is
        awarded judgment in the amount of $16,200.00 reasonable attorney’s
        fees, expenses, and costs, together with interest at 6.0% per year
        compounded annually from the date the judgment is signed until paid.

        On appeal, Husband argues there is no evidence of the actual attorney’s fees

Wife incurred, nor is there any evidence to support the award of attorney’s fees in

this case. Husband, as the appellant, had the burden to bring forward an appellate

record showing reversible error. Schafer v. Conner, 813 S.W.2d 154, 155 (Tex.

1991) (per curiam); Uhmeh v. Rivas, No. 05-15-00784-CV, 2016 WL 3442378, at

*1 (Tex. App.—Dallas June 22, 2016, no pet.) (mem. op.). Review of the sufficiency

of the evidence requires a complete reporter’s record. Schafer, 813 S.W.2d at 155;

Sareen v. Sareen, 350 S.W.3d 314, 317 (Tex. App.—San Antonio 2011, no pet.).

When the reporter’s record is incomplete, the reviewing court presumes the missing

testimony supports the trial court’s judgment.5                    Schafer, 813 S.W.2d at 155;


    5
      Under Rule of Appellate Procedure 34.6(c), a party may appeal without a complete record by
designating certain portions of the reporter’s record, and the appellate court must presume the incomplete
record is complete for purposes of the appeal. See TEX. R. APP. P. 34.6(c). Strict compliance with the rule
is required for the presumption to apply. $4,310 in U.S. Currency v. State, 133 S.W.3d 828, 829 (Tex.
App.—Dallas 2004, no pet.). Husband did not purport to follow rule 34.6(c).
                                                  –22–
Birnbaum v. Law Offices of G. David Westfall, P.C., 120 S.W.3d 470, 476–77 (Tex.

App.—Dallas 2003, pet. denied). “This is because without a complete reporter’s

record, it is impossible to review all the evidence presented to the trier of fact or to

apply the appropriate sufficiency standards.” Sareen, 350 S.W.3d at 317.

      In this case, there is no reporter’s record for the December 6, 2019 hearing on

the motion to equalize attorney’s fees. The order on the motion states the trial court

considered evidence. There was no evidence attached to the motion, so the only

evidence the court could have considered had to have been presented at the hearing.

In the order, the court found the award of $16,200 for Wife’s attorney’s fees, costs,

and expenses was reasonable. With no reporter’s record of the hearing, we must

presume the evidence presented at the hearing supports the trial court’s judgment.

Schafer, 813 S.W.2d at 155; Birnbaum, 120 S.W.3d at 476–77.

      We overrule Husband’s fourth issue.

                                   CONCLUSION

      We modify the judgment and vacate the $7,500 award of medical expenses,

and we affirm the trial court’s judgment as modified.




                                            /Lana Myers/
                                            LANA MYERS
200072f.p05                                 JUSTICE



                                         –23–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE MATTER OF THE                           On Appeal from the 439th Judicial
MARRIAGE OF GBENGA                             District Court, Rockwall County,
EMANUEL OWOYE AND                              Texas
OMOWUMI OWOYE                                  Trial Court Cause No. 1-18-1697.
                                               Opinion delivered by Justice Myers.
No. 05-20-00072-CV                             Justices Molberg and Garcia
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is MODIFIED as follows:

      the award of judgment to Wife against Husband for all health, dental
      and vision expenses in the amount of $7,500 is VACATED.

It is ORDERED that, as modified, the judgment of the trial court is AFFIRMED.

       It is ORDERED that appellee OMOWUMI OWOYE recover her costs of
this appeal from appellant GBENGA EMANUEL OWOYE.


Judgment entered this 15th day of December, 2021.




                                        –24–